Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated December 27, 2018. Claims 1-19 of the application are pending and have been examined.

Foreign Priority

2. 	Acknowledgment is made of applicant's claim for foreign priority based on an application 10-2018-0132575 filed in Korea on October 31, 2018.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

3.	Acknowledgment is made of information disclosure statements filed on December 27, 2018 together with lists of patents and copies of papers. The patents and papers have been considered.

Drawings

4.	The drawings submitted on October 31, 2018 are accepted.

Claim Objections

5.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

6.	Claims 1, 8, 15 and 17 are objected to because of the following informalities:  
Claim 1, Line 5, “a second calibration parameter for calibrating a simulating processor” should be “a second calibration parameter for calibrating the simulation model in a simulating processor”, since the preamble refers to calibrating a simulation model based on a framework.
Claim 8, Lines 4-5, “a second calibration parameter for calibrating a simulating processor” should be “a second calibration parameter for calibrating the simulation model in a simulating processor”, since the preamble refers to calibrating a simulation model based on a framework.
Claim 15, Lines 7-8, “a second calibration parameter for calibrating a simulating processor” should be “a second calibration parameter for calibrating the simulation model in a simulating processor”, since the preamble refers to calibrating a simulation model based on a framework.
Claim 17, Lines 3-4, “the processor performs visualizing simulation results” should be “the displaying processor performs visualizing simulation results”.

Appropriate corrections are required.

Claim Rejections - 35 USC § 103 - AIA 

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 1, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Chinese Patent CN 105793783 A, Published July 2016), in view of Paul et al. (U.S. Patent Application Publication 2017/0351227, see the short version). 

9.1	Kumar et al. teaches Dynamic monitoring, diagnosis and control of the cooling tower system. Specifically, as per claim 1, Kumar et al. teaches a system for calibrating a simulation model based on a framework (Abstract, L1: A simulation system of cooling tower; L2-3: a model to generate the predictive output of the cooling tower system; Page 1, Para 3, L1-2: cooling 
a calibration parameter value generating processor configured to generate a value of a first calibration parameter for calibrating microdata (Page 2, Para 3, L3-4: the simulation model can use various input and search data to generate the output; Para 4, L1-3: the simulation model receives from the cooling tower system input/output measurement data and one or more sensor input/output measurement data; L6-7: when the test input data can be obtained from the sensor, any deviation in the sensor contained in the data is corrected by detecting the deviations in the data; Para 5, L5-6: estimating the deviation of the cooling tower system sensor for adjusting the measurement input data; Page 3, Para 4, L5-9: input variable may be any data input to the simulation system comprising flow rate data, component data and environment data that can be obtained from the sensors in real time or near real time or periodically; the input variables may be history adjusted based on sensor data and processing data) and a value of a second calibration parameter for calibrating a simulating processor (Page 2, Para 5, L1: deviation in the estimated parameter data; Page 3, Para 5, L1 to Page 4, Para 1, L2: the parameter that can help make the simulation model more accurately represent the cooling tower system is a known value of the cooling tower system; by modifying the parameter a more accurate model can be implemented; using a flexible parameter, a more general model can be implemented by software that is more suitable for the particular cooling tower system by adjusting the parameters; Page 4, Para 2, L5-7: generate a set of predicted measurement output; by correcting these predictions, generate the estimated value of the characteristics and parameters of the cooling tower system; Para 4, L2-4: 
the simulating processor configured to simulate based on the initial data and the value of the second calibration parameter (Abstract, L1: A simulation system of cooling tower; L2-3: a model to generate the predictive output of the cooling tower system; L5-6: estimating output indicative of the characteristic of the cooling tower system; Page 2, Para 3, L1-3: the cooling tower system simulation model can be performed as software, hardware or a combination configured on an adjacent or far away from the cooling tower system of one or more computing system; Page 3, Para 2, L1-2: the simulation model uses the measurement input data and estimated deviation in the parameter data to generate the predicted measurement output; Page 3, Para 4, L5-9: input variable may be any data input to the simulation system comprising flow rate data, component data and environment data that can be obtained from the sensors in real time or near real time or periodically; the input variables may be history adjusted based on sensor data and processing data; Para 5, L1 to Page 4, Para 1, L2: the parameter that can help make the simulation model more accurately represent the cooling tower system is a known value of the cooling tower system; by modifying the parameter a more accurate model can be implemented; using a flexible parameter, a more general model can be implemented by software that is more suitable for the particular cooling tower system by adjusting the parameters; Page 4, Para 2, L5-7: generate a set of predicted measurement output; by correcting these predictions, generate the estimated value of the characteristics and parameters of the cooling tower system; Para 3, L5-6: the correction of the measured output data may be provided to the cooling tower system simulation model; Para 4, L2-4: refine the simulation model so the cooling tower system simulation model can more closely simulate the actual cooling tower system).

Kumar et al. does not expressly teach an initial data generating processor configured to determine a missing value of the microdata based on the value of the first calibration parameter to generate initial data. Paul et al. teaches an initial data generating processor configured to determine a missing value of the microdata based on the value of the first calibration parameter to generate initial data (Page 1, Para 0028, L2-3: determining based on the analysis of the operation of an SAGD well, selected parameter values; L6-9: parameter values may include producer well top hole flow rate, injector well top hole flow rate, producer well top hole pressure, bottom hole pressure, injector well top hole pressure, bottom hole pressure, temperature, volume production volume etc,; ; Page 2, Para 0029, L2-3: selection of engineering analysis model to model the components of the system; Page 3, Para 0034, L10-14: real time data include parameter values associated with engineering analysis models of the system; L21-25: application of parameter values to a  simulation and analysis of simulation data; the simulation is based on engineering analysis models of the system; a missing value determiner determines the missing data value in the real-time data; Page 9, Para 0089, L1-10: the engineering analysis model retrieves the latest data values; assuming that a data value is missing, the missing value determiner determines the missing value of x and y at time T to 0 where y represents the output variable for a function performed by an engineering analysis model and x represents data values needed to perform the function). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar et al. with the teachings of Paul et al. that included. an initial data generating processor configured to determine a missing value of the microdata based on the value of the first calibration parameter to generate initial data, because that would allow the 

9.2	As per claim 10, Kumar et al. teaches a method for calibrating a simulation model based on a framework (Abstract, L1: A simulation system of cooling tower; L2-3: a model to generate the predictive output of the cooling tower system; Page 1, Para 3, L1-2: cooling tower system simulation model of the frame; Page 2, Para 3, L1-3: the cooling tower system simulation model can be performed as software, hardware or a combination configured on an adjacent or far away from the cooling tower system of one or more computing system), comprising:
generating a value of a first calibration parameter for calibrating microdata (Page 2, Para 3, L3-4: the simulation model can use various input and search data to generate the output; Para 4, L1-3: the simulation model receives from the cooling tower system input/output measurement data and one or more sensor input/output measurement data; L6-7: when the test input data can be obtained from the sensor, any deviation in the sensor contained in the data is corrected by detecting the deviations in the data; Para 5, L5-6: estimating the deviation of the cooling tower system sensor for adjusting the measurement input data; Page 3, Para 4, L5-9: input variable may be any data input to the simulation system comprising flow rate data, component data and environment data that can be obtained from the sensors in real time or near real time or periodically; the input variables may be history adjusted based on sensor data and processing data) and a value of a second calibration parameter for calibrating a simulating processor (Page 2, Para 5, L1: deviation in the estimated parameter data; Page 3, Para 5, L1 to Page 4, Para 1, L2: the parameter that can help make the simulation model more accurately represent the cooling tower system is a known value of the cooling tower system; by modifying the parameter a more 
performing a first simulation based on the initial data and the value of the second calibration parameter (Abstract, L1: A simulation system of cooling tower; L2-3: a model to generate the predictive output of the cooling tower system; L5-6: estimating output indicative of the characteristic of the cooling tower system; Page 2, Para 3, L1-3: the cooling tower system simulation model can be performed as software, hardware or a combination configured on an adjacent or far away from the cooling tower system of one or more computing system; Page 3, Para 2, L1-2: the simulation model uses the measurement input data and estimated deviation in the parameter data to generate the predicted measurement output; Page 3, Para 4, L5-9: input variable may be any data input to the simulation system comprising flow rate data, component data and environment data that can be obtained from the sensors in real time or near real time or periodically; the input variables may be history adjusted based on sensor data and processing data; Para 5, L1 to Page 4, Para 1, L2: the parameter that can help make the simulation model more accurately represent the cooling tower system is a known value of the cooling tower system; by modifying the parameter a more accurate model can be implemented; using a flexible parameter, a more general model can be implemented by software that is more suitable for the particular cooling tower system by adjusting the parameters; Page 4, Para 2, L5-7: generate a set of predicted measurement output; by correcting these predictions, generate the estimated value of 

Paul et al. teaches determining a missing value of the microdata based on the value of the first calibration parameter to generate initial data (Page 1, Para 0028, L2-3: determining based on the analysis of the operation of an SAGD well, selected parameter values; L6-9: parameter values may include producer well top hole flow rate, injector well top hole flow rate, producer well top hole pressure, bottom hole pressure, injector well top hole pressure, bottom hole pressure, temperature, volume production volume etc,; ; Page 2, Para 0029, L2-3: selection of engineering analysis model to model the components of the system; Page 3, Para 0034, L10-14: real time data include parameter values associated with engineering analysis models of the system; L21-25: application of parameter values to a  simulation and analysis of simulation data; the simulation is based on engineering analysis models of the system; a missing value determiner determines the missing data value in the real-time data; Page 9, Para 0089, L1-10: the engineering analysis model retrieves the latest data values; assuming that a data value is missing, the missing value determiner determines the missing value of x and y at time T to 0 where y represents the output variable for a function performed by an engineering analysis model and x represents data values needed to perform the function).

9.3	As per claim 15, Kumar et al. teaches an apparatus for calibrating a simulation model based on a framework, comprising a processor and a memory, wherein the processor executes a program stored in the memory to perform (Abstract, L1: A simulation system of cooling tower; Kumar et al. and Paul et al. as described for claim 10.

10.	Claims 2, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Chinese Patent CN 105793783 A, Published July 2016) in view of Paul et al. (U.S. Patent Application Publication 2017/0351227, see the short version) and further in view of Chang et al. (Chinese Patent CN 106168799 A, Published November 2016)

10.1	As per claim 2, Kumar et al. and Paul et al. teach the system of claim 1.  Paul et al. teaches the initial data generating processor determines the missing value as one of 0 (Page 1, Para 0028, L2-3: determining based on the analysis of the operation of an SAGD well, selected parameter values; L6-9: parameter values may include producer well top hole flow rate, injector well top hole flow rate, producer well top hole pressure, bottom hole pressure, injector well top hole pressure, bottom hole pressure, temperature, volume production volume etc,; ; Page 2, Para 0029, L2-3: selection of engineering analysis model to model the components of the system; Page 3, Para 0034, L10-14: real time data include parameter values associated with engineering analysis models of the system; L21-25: application of parameter values to a  simulation and analysis of simulation data; the simulation is based on engineering analysis models of the system; a missing value determiner determines the missing data value in the real-time data; Page 9, Para 0089, L1-10: the engineering analysis model retrieves the latest data values; assuming 
Kumar et al. and Paul et al. do not expressly teach the initial data generating processor determines the missing value as one of a mean value of one column of the microdata according to the value of the first calibration parameter. Chang et al. teaches the initial data generating processor determines the missing value as one of a mean value of one column of the microdata (Abstract, L1-2: a method for electric vehicle battery life predictive maintenance based on machine learning; L2: a flow calculating model; Page 1, Para 2, L3-9: data preparation step for the battery of electric automobile associated data; the data comprises fault maintenance data, and battery usage data including battery maintenance data, data recording battery failure, cell data associated with the battery, vehicle state data, electric automobile service data ; Page 2, Para 1, L1-3: calculating predetermined variable aggregation value within the time window, the aggregation value may be the sum of data, average value or standard deviation; Page 3, Para 3, L5-7: for missing value, the value is set to 0, the negative value is set to 0) according to the value of the first calibration parameter (Page 2, Para 3, L2-3: data acquisition and calibration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar et al. and Paul et al. with the teachings of Chang et al. that included the initial data generating processor determining the missing value as one of a mean value of one column of the microdata according to the value of the first calibration parameter, because that would allow to optimize the maintenance and replacement of the battery, so it improves the safety of the owner and balances the system performance and economic benefit (Abstract, L6-7); and eliminates the error appearing in the training process for the time period (Page 3, Para 3, L7-8). 

Per claim 11: Kumar et al. teaches the generating the value of the first calibration parameter (Page 2, Para 3, L3-4: the simulation model can use various input and search data to generate the output; Para 4, L1-3: the simulation model receives from the cooling tower system input/output measurement data and one or more sensor input/output measurement data; L6-7: when the test input data can be obtained from the sensor, any deviation in the sensor contained in the data is corrected by detecting the deviations in the data; Para 5, L5-6: estimating the deviation of the cooling tower system sensor for adjusting the measurement input data; Page 3, Para 4, L5-9: input variable may be any data input to the simulation system comprising flow rate data, component data and environment data that can be obtained from the sensors in real time or near real time or periodically; the input variables may be history adjusted based on sensor data and processing data) and the value of the second calibration parameter (Page 2, Para 5, L1: deviation in the estimated parameter data; Page 3, Para 5, L1 to Page 4, Para 1, L2: the parameter that can help make the simulation model more accurately represent the cooling tower system is a known value of the cooling tower system; by modifying the parameter a more accurate model can be implemented; using a flexible parameter, a more general model can be implemented by software that is more suitable for the particular cooling tower system by adjusting the 
Paul et al. teaches the generating the value of the first calibration parameter and the value of the second calibration parameter determines the missing value as 0 (Page 1, Para 0028, L2-3: determining based on the analysis of the operation of an SAGD well, selected parameter values; L6-9: parameter values may include producer well top hole flow rate, injector well top hole flow rate, producer well top hole pressure, bottom hole pressure, injector well top hole pressure, bottom hole pressure, temperature, volume production volume etc,; ; Page 2, Para 0029, L2-3: selection of engineering analysis model to model the components of the system; Page 3, Para 0034, L10-14: real time data include parameter values associated with engineering analysis models of the system; L21-25: application of parameter values to a  simulation and analysis of simulation data; the simulation is based on engineering analysis models of the system; a missing value determiner determines the missing data value in the real-time data; Page 9, Para 0089, L1-10: the engineering analysis model retrieves the latest data values; assuming that a data value is missing, the missing value determiner determines the missing value of x and y at time T to 0 where y represents the output variable for a function performed by an engineering analysis model and x represents data values needed to perform the function), according to the value of the first calibration parameter (Page 7, Para 0059, L1-2: to calibrate the engineering analysis model, a self-calibrator may implement calibration; Para 0065, L2-4: if the difference between the calculated and actual values increased consistently, a trend is identified 
Chang et al. teaches the generating the value of the first calibration parameter and the value of the second calibration parameter determines the missing value as a mean value of one column of the microdata (Abstract, L1-2: a method for electric vehicle battery life predictive maintenance based on machine learning; L2: a flow calculating model; Page 1, Para 2, L3-9: data preparation step for the battery of electric automobile associated data; the data comprises fault maintenance data, and battery usage data including battery maintenance data, data recording battery failure, cell data associated with the battery, vehicle state data, electric automobile service data ; Page 2, Para 1, L1-3: calculating predetermined variable aggregation value within the time window, the aggregation value may be the sum of data, average value or standard deviation; Page 3, Para 3, L5-7: for missing value, the value is set to 0, the negative value is set to 0), according to the value of the first calibration parameter (Page 2, Para 3, L2-3: data acquisition and calibration).

10.2	As per Claim 16, it is rejected based on the same reasoning as Claim 11, supra.  Claim 16 is an apparatus claim reciting the same limitations as Claim 11, as taught throughout by Kumar et al., Paul et al. and Chang et al.

11.	Claims 3, 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Chinese Patent CN 105793783 A, Published July 2016) in view of Paul et al. (U.S. Patent Application Publication 2017/0351227, see the short version) and further in view of Cheng, Xu (U.S. Patent Application Publication 2014/0107993, see the short version).

11.1	As per claim 3, Kumar et al. and Paul et al. teach the system of claim 1. Kumar et al. and Paul et al. do not expressly teach a displaying processor configured to visualize simulation results for the value of the second calibration parameter. Cheng, Xu teaches a displaying processor configured to visualize simulation results for the value of the second calibration parameter (Page 1, Para 0013, L1-2: the simulation system uses a process model for modeling the operation of the plant; L6-10: the process model is operated along with the plant and the simulation system compares an output of the process model with a measured plant variable to determine the difference or error between the two; L16-21: when the output of the process model matches the measured process variable value, the simulation system indicates that that the value of the process characteristic parameter is correct and provides this parameter value to a user interface system for display to the user; Page 2, Para 0026, L5-7: the simulation system enables a user to create, implement and view results of the simulation executed by the simulation components within the computer network). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar et al. and Paul et al. with the teachings of Cheng, Xu that included a displaying processor configured to visualize simulation results for the value of the second calibration parameter, because that would enable a user to create, implement and view results of the simulation executed by the simulation components within the computer network (Page 2, Para 0026, L5-7) and allow simulating the process more accurately (Page 1, Para 0013, L22).. 

Per claim 7: Cheng, Xu teaches the calibration parameter value generating processor generates the value of the second calibration parameter based on results of comparison between 

Per claim 12: Cheng, Xu teaches visualizing simulation results for the value of the second calibration parameter by a displaying processor, after the performing the first simulation (Page 1, Para 0013, L1-2: the simulation system uses a process model for modeling the operation of the plant; L6-10: the process model is operated along with the plant and the simulation system compares an output of the process model with a measured plant variable to determine the difference or error between the two; L16-21: when the output of the process model matches the measured process variable value, the simulation system indicates that that the value of the process characteristic parameter is correct and provides this parameter value to a user interface system for display to the user; Page 2, Para 0026, L5-7: the simulation system enables a user to create, implement and view results of the simulation executed by the simulation components within the computer network).

11.2	As per Claim 17, Cheng, Xu teaches a user interface output device including a displaying processor (Page 1, Para 0013, L1-2: the simulation system uses a process model for modeling the operation of the plant; L6-10: the process model is operated along with the plant and the .

12.	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Chinese Patent CN 105793783 A, Published July 2016) in view of Paul et al. (U.S. Patent Application Publication 2017/0351227, see the short version) and Cheng, Xu (U.S. Patent Application Publication 2014/0107993, see the short version), and further in view of Kuang, J. (Chinese Patent CN 107655692 A, Published February 2018)

12.1	As per claim 4, Kumar et al., Paul et al. and Cheng, Xu teach the system of claim 3.  Cheng, Xu teaches the displaying processor visualizes the value of the second calibration parameter (Page 1, Para 0-013, L11-14: the simulation system uses this difference in tuning the module to alter the value of the process characteristic parameter as used within the process model so the tuned model drives the output of the process model to match the measured  process variable value; L16-21: when the output of the process model matches the measured process variable value, the simulation system indicates that that the value of the process characteristic parameter is correct and provides this parameter value to a user interface system for display to the user); accuracy based on results of comparison between the simulation results and real data (Page 1, Para 0013, L1-2: the simulation system uses a process model for modeling the operation of the plant; L6-10: the process model is operated along with the plant and the simulation system compares an output of the process model with a measured plant variable to determine the difference or error between the two).
Kumar et al., Paul et al. and Cheng, Xu do not expressly teach the displaying processor visualizes a frequency of occurrence of the value of the second calibration parameter. Kuang, J. teaches the displaying processor visualizes a frequency of occurrence of the value of the second calibration parameter (Abstract, L1: an engine pedestal automatic calibration method; L2-4: obtaining the working condition of the engine using engine monitoring variables; each engine state variable corresponding to the engine working condition is sampled at a sampling frequency; L5-6: obtain a regression model to represent the working condition; L7-9: screening out the engine monitoring variable to be in a preset range and calibrating the engine; Page 2, Para 2, L1-2: performing a regression of the engine monitoring variable to obtain a regression model; Page Kumar et al., Paul et al. and Cheng, Xu with the teachings of Kuang, J. that included the displaying processor visualizing a frequency of occurrence of the value of the second calibration parameter, because that would allow stable operation of the engine using real-time automatic calibration of the engine regression model(Abstract, L10-11). 

12.2	As per Claim 19, it is rejected based on the same reasoning as Claim 4, supra.  Claim 19 is an apparatus claim reciting the same limitations as Claim41, as taught throughout by Kumar et al., Paul et al., Cheng, Xu and Kuang, J.

13.	Claims 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Chinese Patent CN 105793783 A, Published July 2016) in view of Paul et al. (U.S. Patent Application Publication 2017/0351227, see the short version) and further in view of Hale, D.K. (U.S. Patent Application Publication 2015/0039278 A1, see the short version).

Kumar et al. and Paul et al. teach the system of claim 1. Kumar et al. and Paul et al. do not expressly teach an input processor configured to receive a value of a third calibration parameter from a user after the simulating. Hale, D.K teaches an input processor configured to receive a value of a third calibration parameter from a user after the simulating (Page 1, Para 0008, L4-5: software assisted calibration used with a simulation based optimization of a family of simulation models; Page 2, Para 0082, L9-12: the simulated output measurements are compared with the empirical measurements and a percent difference between the two values displayed; the simulation indicates if the model deviates from real-world observations and indicate which parameters need to be calibrated; Para 0084, L10-12: a user interface screen listing selectable output parameters from which a user can choose one or more for a particular calibration run; Page 3, Para 0089, L1-2: a brute force calibration method is used to calibrate specific input variables; L5-9: determine which input parameter combinations provide the most accurate simulation when compared to measured output parameters; the corresponding data sets  closely match the empirical results; these can be isolated and used to conduct future simulations to further refine or calibrate the model; Para 0106, L1: the operation of the calibration method; L2-6: the selected optimization algorithm minimizes the objective function by testing the acceptable input values; throughout the run, the discrepancy between the simulated and field results become lower and lower, indicating a better calibrated model; Page 4, Para 0113, L1-2: the brute force calibration method can permit a simulation model to be calibrated to a desired accuracy; Para 0181, L2-3: a user can search one or more data sets to review the candidate calibrated parameter values provided within each set). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar et al. and Paul et al. with the teachings of Hale, D.K that included an input 

Per claim 6: Hale, D.K teaches the calibration parameter value generating processor generates a value of a fifth calibration parameter based on the initial data, the value of the second calibration parameter, and the value of the third calibration parameter when the value of the third calibration parameter is provided to the input processor, and the simulating processor performs a simulation based on the value of the fifth calibration parameter (Page 1, Para 0008, L4-5: software assisted calibration used with a simulation based optimization of a family of simulation models; Page 2, Para 0082, L9-12: the simulated output measurements are compared with the empirical measurements and a percent difference between the two values displayed; the simulation indicates if the model deviates from real-world observations and indicate which parameters need to be calibrated; Para 0084, L10-12: a user interface screen listing selectable output parameters from which a user can choose one or more for a particular calibration run; Page 3, Para 0089, L1-2: a brute force calibration method is used to calibrate specific input variables; L5-9: determine which input parameter combinations provide the most accurate simulation when compared to measured output parameters; the corresponding data sets  closely match the empirical results; these can be isolated and used to conduct future simulations to further refine or calibrate the model; Para 0106, L1: the operation of the calibration method; L2-6: the selected optimization algorithm minimizes the objective function by testing the acceptable input values; throughout the run, the discrepancy between the simulated and field results become lower and lower, indicating a better calibrated model; Page 4, Para 0113, L1-2: the brute force 

13.2	As per Claim 8, Kumar et al teaches a system for calibrating a simulation model based on a framework (Abstract, L1: A simulation system of cooling tower; L2-3: a model to generate the predictive output of the cooling tower system; Page 1, Para 3, L1-2: cooling tower system simulation model of the frame; Page 2, Para 3, L1-3: the cooling tower system simulation model can be performed as software, hardware or a combination configured on an adjacent or far away from the cooling tower system of one or more computing system), comprising:
a calibration parameter value generating processor configured to generate a value of a second calibration parameter for calibrating a simulating processor (Page 2, Para 5, L1: deviation in the estimated parameter data; Page 3, Para 5, L1 to Page 4, Para 1, L2: the parameter that can help make the simulation model more accurately represent the cooling tower system is a known value of the cooling tower system; by modifying the parameter a more accurate model can be implemented; using a flexible parameter, a more general model can be implemented by software that is more suitable for the particular cooling tower system by adjusting the parameters; Page 4, Para 2, L5-7: generate a set of predicted measurement output; by correcting these predictions, generate the estimated value of the characteristics and parameters of the cooling tower system; Para 4, L2-4: refine the simulation model so the cooling tower system simulation model can more closely simulate the actual cooling tower system);
the simulating processor configured to simulate based on the value of the second calibration parameter (Abstract, L1: A simulation system of cooling tower; L2-3: a model to 
Hale, D.K teaches a displaying processor configured to visualize simulation results for the value of the second calibration parameter (Page 1, Para 0008, L4-5: software assisted calibration used with a simulation based optimization of a family of simulation models; Para 0030, L2-3: users can automatically display all outputs from an original run); and
an input processor configured to receive a value of a third calibration parameter from a user after the simulating (Page 1, Para 0008, L4-5: software assisted calibration used with a simulation based optimization of a family of simulation models; Page 2, Para 0082, L9-12: the simulated output measurements are compared with the empirical measurements and a percent difference 

Per claim 9: Hale, D.K teaches the calibration parameter value generating processor generates a value of a fourth calibration parameter based on the value of the second calibration parameter and the value of the third calibration parameter when the value of the third calibration parameter is provided to the input processor, and the simulating processor performs a simulation based on the value of the fourth calibration parameter (Page 1, Para 0008, L4-5: software assisted calibration used with a simulation based optimization of a family of simulation models; Page 2, Para 0082, L9-12: the simulated output measurements are compared with the empirical measurements and a percent difference between the two values displayed; the simulation .

14.	Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Chinese Patent CN 105793783 A, Published July 2016) in view of Paul et al. (U.S. Patent Application Publication 2017/0351227, see the short version) and Cheng, Xu (U.S. Patent Application Publication 2014/0107993, see the short version), and further in view of Hale, D.K. (U.S. Patent Application Publication 2015/0039278 A1, see the short version).

14.1	As per claim 13, Kumar et al., Paul et al. and Cheng, Xu teach the method of claim 12.  Hale, D.K teaches generating a value of a fifth calibration parameter based on the initial data, the value of the second calibration parameter, and a value of a third calibration parameter when 

Per claim 18: Hale, D.K teaches a user interface input device including an input processor, wherein when a value of a third calibration parameter is input from a user to the user interface input device, the processor performs generating a value of a fifth calibration parameter .

15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Chinese Patent CN 105793783 A, Published July 2016) in view of Paul et al. (U.S. Patent Application Publication 2017/0351227, see the short version) and Cheng, Xu (U.S. Patent Yu et al. (Chinese Patent CN 106682369 A, Published May 2017) and Kuang, J. (Chinese Patent CN 107655692 A, Published February 2018).

15.1	As per claim 14, Kumar et al., Paul et al. and Cheng, Xu teach the system of claim 12.  Kumar et al., Paul et al. and Cheng, Xu do not expressly teach visualizing visualizes a vector value of the second calibration parameter, accuracy based on results of comparison between the simulation results and real data. Yu et al. teaches visualizing visualizes a vector value of the second calibration parameter (Abstract, L1: heat supply pipe network water power simulation model identifying calibration method; L5-6: multiple groups of measured data identifying each resistance coefficient whose correction amount is calculated and obtaining the corrected resistance coefficient; L8: generate different resistance coefficient correction quantity vector; L9-10: comparing the flow state of the pipe network and the corresponding measured data using different resistance coefficient correction quantity vector in the heat supply pipe network water power simulation model), accuracy based on results of comparison between the simulation results and real data (Abstract, L9-10: comparing the flow state of the pipe network and the corresponding measured data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar et al., Paul et al. and Cheng, Xu with the teachings of Yu et al. that included visualizing visualizes a vector value of the second calibration parameter, accuracy based on results of comparison between the simulation results and real data, because that would provide optimal resistance coefficient correction amount of the corrected model and improve the calculation precision of the heat supply pipe network water power calculation simulation (Abstract, L10-12). 
Kuang, J. teaches a frequency of occurrence of the vector value of the second calibration parameter (Abstract, L1: an engine pedestal automatic calibration method; L2-4: obtaining the working condition of the engine using engine monitoring variables; each engine state variable corresponding to the engine working condition is sampled at a sampling frequency; L5-6: obtain a regression model to represent the working condition; L7-9: screening out the engine monitoring variable to be in a preset range and calibrating the engine; Page 2, Para 2, L1-2: performing a regression of the engine monitoring variable to obtain a regression model; Page 5, Para 3, L1-12: an industrial personal computer is used to obtain engine monitoring variable indicating engine operating condition; a calibration engine is used with engine state variable representing the working condition of the engine; the data is collected at the selected sampling frequencies to obtain engine state variable corresponding to the operating points; the engine monitoring variable and the state variable are used to obtain the regression model; a calibration engine is used with the engine monitoring variable so the variable is within the preset threshold range and the model is calibrated).

Art considered


16.	The following patents and papers are cited to show the state of the art at the time of Applicants' invention with respect to a system for calibrating a simulation model based on a framework. 
1.	Martin et al., "Model-based system calibration for control systems", U.S. Patent Application Publication 2010/0125347, May 2010.
, “A water outlet total phosphorous detection device and detection method based on RBF Neural networks”, Chinese Patent CN 106405030 A, Published February 2017.
3.	Strehl, K., “Simulation system and a control system for simulation and verification of a computer implemented method”, Chinese Patent CN 1879110 A, Published December 2006.
4.	Chen et al.., “Mechanical movement simulation method and device”, Chinese Patent CN 107742041 A, Published February 2018.
5.	Blackmore et al.., “Automatic calibration of thermal models”, U.S. Patent Application Publication 2016/0239589, August 2016.

Conclusion

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.


For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	November 8, 2021